Title: Thomas Jefferson to Richard Barry, 30 November 1809
From: Jefferson, Thomas
To: Barry, Richard


          
            Sir
             
                     Monticello 
                     Nov. 30. 09
          
           
		  
		  I recieved yesterday from mr Leitch a letter informing me he had your order on me for 243.35 D of which he asked paiment in 30. days. I told the bearer that I was indebted to you, but could not as yet pay it. you know enough of this part of the country to have observed that money cannot be commanded here suddenly even by property. on winding up my affairs at Washington, I fell considerably in arrears, and it will take me some time to get clear of them. I was in hopes you could make it convenient to wait for the balance I still owe you, until I could
			 relieve myself from those calls, and that you would consider what is in my hands as a part of your capital placed out at interest, & laid by as it were for future investment. at any rate I
			 will
			 pray you in any case of urgency, not to put me into the hands of other persons, but to explain to me your wants yourself under an assurance that I will ever exert myself when they shall make it
			 necessary, to do for you whatsoever my situation & the resources of the country will put within my power. in the mean time be assured of my constant esteem & best wishes
          
            Th:
            Jefferson
        